David Newbern, Justice. This is an illegal exaction suit brought as a class action by the appellees, who are Garland County taxpayers, against the appellants, who are the city manager, mayor, and members of the City of Hot Springs Board of Directors. Pursuant to Ark. Const, amend. 31, the residents of Hot Springs approved by referendum vote a property tax levy of up to one mill to provide a fund for police pensions and up to one mill for firefighter pensions. That took place in 1941, and one full mill was certified and taxed for those purposes until the passage of Ark. Const, amend. 59 in 1980, at which point the taxes were rolled back to .4 mill for each fund. The reduced amount was collected until 1986 and 1987 when the city board certified one mill although no further election had occurred. The court held the city had illegally collected the taxes because no further election had occurred and there had been no compliance with the part of amend. 59 which is now Ark. Const, art. 16, § 14. The city argues amend. 31 permitted the one mill levy, that the people had approved it by election, and that amend. 59 did not affect amend. 31. We conclude there was no error because the court was correct in holding that there must be compliance with amend. 59. In Clark v. Union Pacific R.R., 294 Ark. 586, 745 S.W.2d 600 (1988), we offered explanation of amend. 59. We found it to be the purpose of the amendment to equalize tax rates on personal and real property. The idea is to reduce personal property taxes simultaneously with the raising of real property taxes or to hold personal property taxes static until real property tax rates equal them. As Justice Glaze noted in his concurring opinion, the revenues from personal property were to be computed so as not to exceed collections in excess of the “base year.” This was the so-called “rollback” provision.  Assuming the rollback from one mill to .4 mill was done to comply with amend. 59, the city was thereafter collecting the same revenues it had collected at one mill on the taxes in question. To allow the city then to return to the old rate (clearly in excess of 10 % over the base year) on the newly increased appraised value of the property would violate amend. 59, even though it might have seemed permitted, literally, by amend. 31. The later amendment prevails in the event of a conflict. Chessir v. Copeland, 182 Ark. 425, 32 S.W.2d 301 (1930); Lybrand v. Wafford, 174 Ark. 298, 296 S.W. 729 (1927).  Moreover, the court’s finding that the city had not demonstrated compliance with art. 16, § 14, was appropriate. While that section is otherwise confusing, it clearly states: The adjustment or rollback of tax rates or millage for the “base year” as hereinafter defined shall be designed to assure that each taxing unit will receive an amount of tax revenue from each tax source no greater than ten percent (10%) above the revenues received during the previous year from each such tax source, adjusted for any lawful tax or millage rate increase or reduction imposed in the manner provided by law .... The court’s order required the city to refund taxes collected in excess of what it would have collected under the .4 mill rate plus ten percent per year increase. We do not consider whether an election was required to permit the ten percent increase, as the taxpayers have not cross-appealed on that point. Affirmed. Hickman, J., concurs. Purtle and Glaze, JJ., dissent.